--------------------------------------------------------------------------------

EXECUTION COPY
 
AMENDMENT NO. 4
 
This AMENDMENT NO. 4 (this “Amendment”), dated as of October 7, 2011, is entered
into by and among South Jersey Industries, Inc. (“Borrower”), the Lenders
signatory hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as a Lender, as
Issuing Lender (in such capacity, the “Issuing Lender”), and as Administrative
Agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the Lenders, the Issuing Lender and the Administrative Agent
have entered into that certain Letter of Credit Reimbursement Agreement dated as
of December 20, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Reimbursement Agreement”);
 
WHEREAS, pursuant to Section 3.08 of the Reimbursement Agreement (as in effect
immediately prior to the effectiveness of this Amendment), on December 15, 2010
the Borrower caused the Letter of Credit to be delivered to the Issuing Lender
for cancellation and, with respect to then outstanding Advances, extended the
Stated Termination Date to October 14, 2011;
 
WHEREAS, the Borrower has requested that the Lenders, the Issuing Lender and the
Administrative Agent further extend the Stated Termination Date and amend the
Reimbursement Agreement in certain respects, and the Administrative Agent, the
Lenders and the Issuing Lender have agreed to such extension and amendment; and
 
WHEREAS, the parties hereto desire to amend the Reimbursement Agreement as set
forth below;
 
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
 
Section 1.1         Defined Terms.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the
Reimbursement Agreement.
 
Section 1.2         Amendments to the Reimbursement Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 1.4 below, the
Reimbursement Agreement is hereby amended as follows:
 
(a)      The following new definitions are added to Section 1.01 of the
Reimbursement Agreement in their appropriate alphabetical order therein:
 
 
 

--------------------------------------------------------------------------------

 
 
“ “Change in Law” means the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.”
 
“ “Debt Rating” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:
 
(a)           The senior unsecured non-credit enhanced debt ratings of the
Borrower by each Rating Agency, subject to subsection (A) below.
 
(b)           If one, but not both, of the Rating Agencies has a senior
unsecured non-credit enhanced debt rating of the Borrower, then the senior
unsecured non-credit enhanced debt rating of the Borrower by either Moody’s or
S&P, as applicable.
 
(c)           If neither Rating Agency has a senior unsecured non-credit
enhanced debt rating of the Borrower, then both the issuer rating assigned to
the Borrower by Moody’s and the issuer credit rating assigned to the Borrower by
S&P, subject to subsection (A) below.
 
(d)           If none of (a), (b), or (c) above are available, then either the
issuer rating assigned to the Borrower by Moody’s or the issuer credit rating
assigned to the Borrower by S&P, as applicable.
 
(e)           If none of the above are available, then the Debt Rating (as
defined in the SJG Credit Agreement) of South Jersey Gas, subject to subsection
(B) below.
 
For purposes of the foregoing: (A) if the Debt Ratings of the Borrower
established or deemed to have been established by the two Rating Agencies shall
fall within different “Tiers” on the chart set forth in the definition of
“Applicable Margin”, then (i) in any case where the ratings differential is one
tier, the higher rating will apply and (ii) in any case where the ratings
differential is two tiers or more, the tier one below the higher of the two will
apply; and (B) if the Debt Rating is based upon the Debt Rating (as defined in
the SJG Credit Agreement) of South Jersey Gas pursuant to (e) above, the
applicable Tier shall be one Tier below such Debt Rating.
 
Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to
the  Debt Ratings of the Borrower most recently in effect prior to such change
or cessation.”
 
 
2

--------------------------------------------------------------------------------

 
 
“ “Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement or any Loan Document, any of the following Taxes imposed on or
with respect to a Recipient:
 
(a)           income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located;
 
(b)           any branch profits Taxes imposed by the United States of America
or any similar Taxes imposed by any other jurisdiction in which the Borrower is
located; and
 
(c)           in the case of a Non-U.S. Lender, any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).”
 
“ “FATCA” means the Foreign Account Tax Compliance Act (Sections 1471 through
1474 of the Code, as of the date of this Agreement) and any regulations or
official interpretations thereof.”
 
“ “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement and any
Loan Document and (b) Other Taxes.”
 
“ “Non-U.S. Lender” means a Lender that is not a U.S. Person.”
 
“ “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement and any Loan Document, or sold or assigned an interest in this
Agreement and any Loan Document).”
 
“ “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment.”
 
 
3

--------------------------------------------------------------------------------

 
 
“ “Rating Agency” means S&P and/or Moody’s.”
 
“ “Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
Federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
Federal tax purposes) and (c) the Issuing Lender.”
 
“ “SJG Credit Agreement” has the meaning assigned to that term in the definition
of “Permitted Indebtedness”.”
 
“ “Withholding Agent” means the Borrower and the Administrative Agent.”
 
(b)      The following definitions set forth in Section 1.01 of the
Reimbursement Agreement are hereby amended and restated in their entirety as
follows:
 
“ “Applicable Margin” means, the rate per annum as set forth in the “Pricing
Grid” below, determined by reference to the Debt Ratings.
 
Pricing Grid
Tier
Debt Ratings
Applicable Margin
for ABR Advance
Applicable Margin for
Eurodollar Advance
       
I
At least A-/A3
0.000%
0.750%
II
Less than A-/A3;
At least BBB+/Baa1
0.000%
0.900%
III
Less than BBB+/Baa1
0.050%
1.050%

 
“ “Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of (i) the Prime Rate in effect on such day; (ii) 1/2 of one
percent per annum above the Federal Funds Rate in effect on such day; and (iii)
Adjusted LIBOR on such day for a one month period (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%.  Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or LIBOR
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate or LIBOR, respectively.”
 
 
4

--------------------------------------------------------------------------------

 
 
“ “Eurodollar Advance” means an Advance that bears interest at a rate determined
by reference to Adjusted LIBOR (other than pursuant to clause (iii) of the
definition of Base Rate).”
 
“ “Stated Termination Date” means [November 1, 2013], and all Advances shall be
due and payable on such Scheduled Termination Date (or such earlier date as
shall be required pursuant to the terms hereof).”
 
“ “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (including any interest or penalties or, additions to tax
imposed with respect thereto.  “Tax” has a meaning correlative thereto.”
 
(c)      Section 2.14 of the Reimbursement Agreement is amended and restated in
its entirety as follows:
 
“ “SECTION 2.14            Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR) or the Issuing Lender;
 
(ii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Advances or ABR Advances made by such Lender; or
 
(iii)           subject any Recipient to any Taxes (other than (1) Indemnified
Taxes and (2) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Advance
or ABR Advance (or of maintaining its obligation to make any such Advance) or to
reduce the amount of any sum received or receivable by such Lender, the Issuing
Lender or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, the Issuing Lender or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the Issuing Lender or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Advances made by, or participations in the
Letter of Credit held by, such Lender, or the Letter of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.14 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Issuing Lender,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section 2.14 for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor; provided, further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.”
 
(d)      Section 2.17 of the Reimbursement Agreement is amended and restated in
its entirety as follows:
 
“ “SECTION 2.17       Net of Taxes, Etc.
 
(a)           Withholding of Taxes; Gross-Up. (a) Each payment by the Borrower
under this Agreement or any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding had been
made.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement and the Loan Documents (including amounts
payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(d) shall be paid within ten (10) days
after the Recipient delivers to the Borrower a certificate stating the amount of
any Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Lender making a claim under this Section 2.17(d) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.17(d) shall be due
only to the extent that such Lender is able to establish that, with respect to
the applicable Indemnified Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Indemnified Taxes.
 
(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) and the Borrower for any
Excluded Taxes, in each case attributable to such Lender that are paid or
payable by the Administrative Agent or the Borrower (as applicable) in
connection with this Agreement or any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes or Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent or the Borrower (as applicable)
delivers to the applicable Lender a certificate stating the amount of Taxes or
Excluded Taxes so paid or payable by the Administrative Agent or the Borrower
(as applicable). Such certificate shall be conclusive of the amount so paid or
payable absent manifest error.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under this Agreement or any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii) and (iii) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.17(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within ten
(10) days after such expiration, obsolescence or inaccuracy) notify such
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(1)           in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
(2)           in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement or any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement or any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
 
8

--------------------------------------------------------------------------------

 
 
(3)           in the case of a Non-U.S. Lender for whom payments under this
Agreement or any Loan Document constitute income that is effectively connected
with such Lender’s conduct of a trade or business in the United States, IRS Form
W-8ECI;
 
(4)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (x) IRS
Form W-8BEN and (y) a certificate substantially in the form of Exhibit D-1, D-2,
D-3 or D-4, as applicable (a “U.S. Tax Certificate”) to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
 
(5)           in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement or any Loan Document (including a
partnership or a participating Lender) (x) an IRS Form W-8IMY on behalf of
itself and (y) the relevant forms prescribed in clauses (1), (2), (3), (4) and
(5) of this paragraph (f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf of
such partners; or
 
(6)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by the Borrower under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund.  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.17(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.17(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.”
 
(e)      Section 3.07 of the Reimbursement Agreement is amended to insert the
following at the end of clause (e) thereof:
 
“All computations of interest and fees payable by the Borrower under this
Agreement shall be made on the basis of a year of 360 days, except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed.  The applicable Alternate Base Rate (including
the components thereof) or LIBOR shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.”
 
 
10

--------------------------------------------------------------------------------

 
 
(f)      Section 3.08 of the Reimbursement Agreement is amended and restated in
its entirety as follows:
 
“Section 3.08        [Reserved].”
 
(g)      Section 10.06 of the Reimbursement Agreement is amended to insert the
following at the end thereof:
 
“Notwithstanding anything to the contrary herein, none of the Administrative
Agent, the Lenders or the Issuing Lender shall, under any circumstances
whatsoever, be liable for any punitive, consequential, indirect or special
damages or losses regardless of whether the Administrative Agent, any Lender or
the Issuing Lender shall have been advised of the possibility thereof or of the
form of action in which such damages or losses may be claimed.”
 
(h)      Section 10.09(e) of the Reimbursement Agreement is amended to insert
the following at the end thereof:
 
“Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Obligations under this Agreement (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. ”
 
(i)      The Reimbursement Agreement is amended to insert new Exhibits D-1, D-2,
D-3 and D-4 in the form of Annex I, Annex II, Annex III and Annex IV hereto,
respectively.
 
Section 1.3             Representations and Warranties.  Borrower represents and
warrants to the Administrative Agent and each Lender that:
 
(a)      The representations and warranties of Borrower set forth in Article V
of the Reimbursement Agreement are true, correct and complete in all material
respects on the date hereof as if made on and as of the date hereof and there
exists no Event of Default or Default on the date hereof, provided that in the
case of any representation or warranty in Article V of the Reimbursement
Agreement that expressly relates to facts in existence on an earlier date, the
reaffirmation thereof under this Section 1.3(a) shall be made as of such earlier
date.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)      The execution and delivery by Borrower of this Amendment have been duly
authorized by proper corporate proceedings of Borrower and this Amendment and
the Reimbursement Agreement constitute the legal, valid and binding obligation
of Borrower enforceable against Borrower in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
applicability affecting the enforcement of creditors’ rights generally.
 
Section 1.4             Conditions Precedent.  This Amendment shall become
effective (the “Effective Date”) as of [__________], 2011, upon the receipt by
the Administrative Agent of (i) opinion of Borrower’s internal counsel, (ii) a
certificate of the secretary of Borrower certifying (a) that there have been no
changes in the certificate of incorporation or bylaws of Borrower since December
20, 2007, (b) resolutions of its Board of Directors authorizing the execution,
delivery and performance of the Reimbursement Agreement, as modified by this
Amendment, and (c) to the extent modified from the incumbency and specimen
signatures delivered to the Administrative Agent as of December 20, 2007, the
incumbency and specimen signature of each of its officers authorized to sign
this Amendment and (iii) duly executed copies of this Amendment from each of
Borrower, the Lenders, the Issuing Lender and the Administrative Agent.
 
Section 1.5             Continuing Effectiveness, Etc.
 
(a)           Upon the effectiveness of this Amendment, each reference in the
Reimbursement Agreement to “this Agreement,” “hereun­der,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Reimbursement Agreement as modified hereby and each reference to the
Reimbursement Agreement in any other document, instru­ment or agreement executed
and/or delivered in connection the Reimbursement Agreement shall mean and be a
reference to the Reimbursement Agreement as modified hereby.
 
(b)           Except as specifically modified hereby, the Reimbursement
Agreement and the instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
Section 1.6             CHOICE OF LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
Section 1.7             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
Section 1.8            Successors and Assigns.  This Amendment shall be binding
upon Borrower, the Issuing Lender, the Lenders and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of
Borrower, the Issuing Lender, the Lenders and the Administrative Agent and their
respective successors and assigns.
 
Section 1.9             Integration.  This Amendment contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 1.10           Headings.  Section headings in this Amendment are
included herein for convenience or reference only and shall not constitute a
part of this Amendment for any other purpose.
 
[signature pages follow]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 

 
SOUTH JERSEY INDUSTRIES, INC.
         
 
By:
/s/ Stephen H. Clark             Name: Stephen H. Clark           Title: 
Treasurer  

 
Signature Page to
Amendment No. 4
South Jersey Industries, Inc. Reimbursement Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuing Lender and as a
Lender
       
 
By:
/s/ John Zur             Name: John Zur           Title:    Underwriter  


Signature Page to
Amendment No. 4
South Jersey Industries, Inc. Reimbursement Agreement


 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
Form of Exhibit D-1
 
(Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
[FORM OF]


U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Letter of Credit Reimbursement Agreement, dated
as of December 20, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”), among South Jersey
Industries, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the payments made under the Reimbursement Agreement or any Loan Document in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 

[NAME OF LENDER]         By:     Name:     Title:           Date: ________ __,
20[ ]  

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX II
 
Form of Exhibit D-2
 
(Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Letter of Credit Reimbursement Agreement, dated
as of December 20, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”), among South Jersey
Industries, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Reimbursement  Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
payments made under the Reimbursement Agreement or any Loan Document in respect
of which it is providing this certificate, (ii) its partners/members are the
sole beneficial owners of such payments, (iii) with respect to the extension of
credit pursuant to the Reimbursement Agreement, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 

[NAME OF LENDER]         By:     Name:     Title:           Date: ________ __,
20[ ]  

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX III
 
Form of Exhibit D-3
 
(Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3
 
[FORM OF]


U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Letter of Credit Reimbursement Agreement, dated
as of December 20, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”), among South Jersey
Industries, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non- U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 

[NAME OF LENDER]         By:     Name:     Title:           Date: ________ __,
20[ ]  

 
 
 

--------------------------------------------------------------------------------

 


ANNEX IV
 
Form of Exhibit D-4
 
(Attached)
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-4
 
 [FORM OF]


U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Letter of Credit Reimbursement Agreement, dated
as of December 20, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Reimbursement Agreement”), among South Jersey
Industries, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


Pursuant to the provisions of Section 2.17 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 

[NAME OF LENDER]         By:     Name:     Title:           Date: ________ __,
20[ ]  

 
 

--------------------------------------------------------------------------------